WOODS, C. J. It is well settled that a partial payment of a debt, by a party who has contracted it, is a sufficient acknowledgment *Page 141 
of its existence, and of the paying party's liability in regardto it, to raise the inference of a new promise to pay it, and to prevent the operation of the statute of limitations. This is the doctrine of a great many cases. Exeter Bank v. Sullivan, 6 N. H. Rep. 124, and cases there cited.
It has been held, too, in conformity with that doctrine, that a partial payment by a third person, in the presence of the party primarily holden, and with his acquiescence and assent, has the same effect in preventing the operation of the statute. Whipple, Adm'r. v.Stevens, 2 Foster's Rep. 219.
The same doctrine applies to a payment made by a partner upon a debt of the firm, if made during the existence of the partnership. It is considered as the act of all the partners, and binds them all.
It is the doctrine of some jurisdictions that an acknowledgment or promise, by one of several co-promisers, has a like effect as it regards the others, and that, accordingly, a partial payment of one standing in that relation revives the debt against the others, and prevents the bar. Such payment or acknowledgment is regarded as continuing the original contract. But the law, in this particular, has been otherwise settled in this State. Bank v. Sullivan, 6 N. H. Rep. 124.
Here such joint contractor or co-promiser cannot, by an express promise even, bind his companion. The ground taken is, that there must be a new promise, either express or to be inferred from the acknowledgment of the indebtedness, by payment or otherwise, in order to take the case out of the statute; and it is quite clear that a party, having no power, either express or resulting clearly from his relations, to bind another by an original undertaking, has no power to make such new promise. In other words, there is nothing in the mutual relation of co-promisers that authorizes one to act for the other, in enlarging the scope and effect of his original undertaking. Exeter Bank v.Sullivan, ub. sup.
The present is the case of a payment by a partner, after *Page 142 
the dissolution of the firm. As between themselves, neither partner after that event, had any power to act for the other, in contracting any new engagement, so as to bind his former associate. Neither were they so capable, with respect to others with whom they had had previous dealings, who had received notice of the dissolution; nor with respect to those with whom they had not previously dealt as partners, at least after public notice of the dissolution, if at all.
But with respect to all with whom they had previously dealt as partners, and who had not actual knowledge of the dissolution, they were, in the eye of the law, still to be regarded as partners, capable of binding one another in matters within the scope of the business of the partnership.
The case under consideration is one where, as we understand it, there was no public notice of the dissolution, and no actual notice to the plaintiff. The question, then, is whether a payment made by a partner, after a dissolution has in fact taken place, but has not become known to the person to whom the payment is made, will have the effect of taking the case out of the operation of the statute as to the other partner. Or, in other words, is the payment such an acknowledgment of a subsisting debt, which the partners are liable and willing to pay, as will furnish competent evidence from which a promise by all the partners may be legally inferred ?
And we are of the opinion that it has that effect. In such a case, a payment by one, is a payment by and for all the partners, so far as it regards their dealings with those to whom they have held themselves out as partners, and with whom they have dealt as such. They are, in law, to be regarded as such, until actual notice of the dissolution of the connection has been given.
And this principle is as applicable to the case under consideration as to other cases in which evidence is furnished of a promise by one partner in behalf of the firm. Kenniston v. Avery, Grafton, July T., 1844. By the previous dealing *Page 143 
of the firm with this plaintiff, each partner stood accredited with full power to act and to speak for the other, in regard to the proper business of the firm. The plaintiff, having had no notice that such power had been revoked or vacated, had an undoubted right to consider the act of one partner as the act of both, and to draw from it the same inferences that he might fairly and legally have drawn from it if both had been present approving or participating in it. Upon the case stated, therefore, there must be
Judgment for the plaintiff. *Page 459